DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 02/26/2021, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
See reasons for allowance below
Applicants have also filed terminal disclaimers on 5/19/2021 to overcome the Double patenting rejection.
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant has amended the claims to include “identifying, by the processing system, a group of languages utilized in the plurality of communication interactions; determining, by the processing system, a first language of the group of languages, wherein the first language is utilized above a threshold in the plurality of communication interactions; detecting, by the processing system, that there is no translation capability for the first language; determining, by the processing system, a second language of the group of languages, wherein the second language is utilized above the threshold in the plurality of communication interactions; detecting, by the processing system, that there is translation capability for the second language; identifying, by the processing system,  based on the statistical data, no translation capability for the first language, and translation capability of the second language, a target language of the first user…” The claim amendments overcome the 
The cited art to Schulze and Prajapat do not disclose the above mentioned amendments.  Particularly they do not teach describing a group of languages, or detecting that there is a translation capability for a second language as described. Therefore independent claims 1, 10 and 19 are allowable. Dependent claims 2-9, 11-18 and 20 further narrow the scope of the claimed invention and are also allowable. The cited references of Noldus, and Agarwal do not disclose the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656